DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases that can be implied, i.e. “The purpose of the present invention is to provide” and “The present invention provides”.  Correction is required. The Examiner suggests replacing the abstract with that which was filed in the parent application on February 26, 2018. See MPEP § 608.01(b).
Claim Objections
Claims 3, 15, 17, and 18 are objected to because of the following informalities: Claim 3 recites “((A) photoreactive polymer liquid crystal: (B) low molecular liquid crystal)” which should be omitted. Claims 15 and 18 recite “obtained in the filling [I]” which should be omitted. Claim 17 recites “liqudi” but should instead recite “liquid”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite “bonding group B” but fail to define said group.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “wavelength range of 250 nm to 400 nm”, and the claim also recites “particularly with a polarized ultraviolet ray” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (U.S. 2004/0166250).
Sakai et al. teaches in Example 1, 3.75 wt % of the aforementioned polymer (1) and 1.25 wt % of the aforementioned low molecular weight compound (1) were dissolved in dichloroethane and the mixed solution was spin-coated on an optically isotropic substrate in a thickness of about 1 μm. The substrate was arranged at an inclined angle of 45 degrees with a horizontal plane and the substrate was irradiated with the ultraviolet ray converted into linear polarized light by using a Glan-Taylor prism at room temperature in a direction perpendicular to the horizontal plane at an intensity of 100 mJ/cm2. Subsequently, the substrate was heated to 100°C and then cooled to room temperature. In the substrate obtained in this manner, the optical axis was inclined at an angle of 67 degrees with the normal line of the substrate. The substrate was measured using the aforementioned crystal rotation method and as a result, a retardation of the substrate plane was 31 nm and almost no cloudiness was observed, showing that this product had a quality enough to be put to practical use [0096] (claims 1, 10, 12, 15, and 18) wherein polymer (1) was obtained by polymerizing the following monomer (1) [0080]:

    PNG
    media_image1.png
    78
    582
    media_image1.png
    Greyscale
[0076] which is equivalent to a photoreactive polymer liquid crystal having a photoreactive side chain which reacts by photocrosslinking of instant claims 1 and 2 represented by formula (6) of instant claim 4, specifically formula (7) of instant claim 5 when l is 6, A is –O-, m is 1, X is a single bond, B is –O-, n is 2, and Y1 is a monovalent benzene ring and inherently has each of the characteristics recited in claim 19 based on formula PRM-1 on page 35 of the instant specification. Sakai et al. also teaches the substrate is irradiated with two linear polarized lights having electric field oscillation planes orthogonal to each other at respective desired angles, heated and cooled to produce the film. In this case, molecules in the film are to be oriented in directions of electric field oscillation of the two linear polarized lights [0037-0038] (claims 11, 13, 14, and 16).
	Claims 1, 2, and 19 recite “reacts by” which is considered to be product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. 2004/0166250).
With regard to claim 3, Sakai et al. teaches in Example 1, amounts opposite that which is required of instant claim 3.
However, Sakai et al. teaches the low molecular weight compound has the effect of suppressing cloudiness as far as its amount is proper, but on the contrary, causes an increase in cloudiness and a reduction in orientation property when the amount to be added is excessive. From this point of view, the amount of the low molecular weight compound is preferably 5 wt % to 50 wt % though it depends on the types of the photosensitive polymer or low molecular weight compound and the retardation film can In re Wertheim, 191 USPQ 90 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Sakai et al. through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. 2004/0166250) as applied to claim 1 above, and further in view of Seki et al. (JP2005272532). Translation provided in parent application.
With regard to claim 7, Sakai et al. teaches the above optical element having the aforementioned photosensitive polymer which is a polymer having a side chain containing a structure comprising a combination of a substituent such as biphenyl, terphenyl, phenyl benzoate or azobenzene which is frequently used as the mesogen[e] component of a liquid crystal polymer and a photosensitive group such as a cinnamic acid group (or its derivative group), and a main chain comprising a structure such as a hydrocarbon, acrylate, methacrylate, maleimide or N-phenylmaleimide and siloxane [0064] but does not teach a photoreactive polymer liquid crystal having a side chain represented by formulas (14) or (15).
	However, Seki et al. teaches a polymer liquid crystal represented by the following formula (1):

    PNG
    media_image2.png
    127
    308
    media_image2.png
    Greyscale
[0019] wherein R is a hydrogen atom, x is 6-12, A is an oxygen atom, Q is represented by the following formula (Q8) [0021-0024]:

    PNG
    media_image3.png
    76
    195
    media_image3.png
    Greyscale
[0032] where R is hydrogen [0040], B is an oxygen atom [0041], and P is represented by the following formula (P1):

    PNG
    media_image4.png
    89
    294
    media_image4.png
    Greyscale
[0043] where R is cyano [0044] which is equivalent to a photoreactive polymer liquid crystal having a photoreactive side chain which reacts by photocrosslinking represented by formula (15) of instant claims 7 when l is 6 to 12, A is –O-, m1 is 1, m2 is 1, and Y1 is a monovalent benzene ring where a hydrogen atom is replaced by -CN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Seki et al. teaches a variety of rings suitable for formula (1) of the sought invention. Seki et al. also teaches the above polymer provides highly controlled orientation [0004]. It should also be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, Sakai et al. and Seki et al. provide a liquid crystal layer comprising a polymer having a photoreactive side chain in order to align low molecular liquid crystals. Therefore, it .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. 2004/0166250) as applied to claim 1 above, and further in view of Jackson et al. (Alignment of coumarin-containing polymers for liquid crystal displays).
With regard to claim 8, Sakai et al. teaches the above optical element having the aforementioned photosensitive polymer which is a polymer having a side chain containing a structure comprising a combination of a substituent such as biphenyl, terphenyl, phenyl benzoate or azobenzene which is frequently used as the mesogen[e] component of a liquid crystal polymer and a photosensitive group such as a cinnamic acid group (or its derivative group), and a main chain comprising a structure such as a hydrocarbon, acrylate, methacrylate, maleimide or N-phenylmaleimide and siloxane [0064] but does not teach a photoreactive polymer liquid crystal having a side chain represented by formulas (16) or (17).
However, Jackson et al. teaches polymers used as photoinduced alignment layers for liquid crystals such as the following polymers (2) and 3):

    PNG
    media_image5.png
    248
    419
    media_image5.png
    Greyscale
 [page 39] wherein polymer (2) is equivalent to a photoreactive polymer liquid crystal having a photoreactive side chain which reacts by photocrosslinking represented by formula (17) of instant claim 8 when l is 6, A is –O-, m is 1, and X is –COO-. Polymer (3) is equivalent to a photoreactive polymer liquid crystal having a photoreactive side chain which reacts by photocrosslinking represented by formula (16) of instant claim 8 when l is 6, A is –O-, m is 1, and X is –COO-. Jackson et al. also teaches the above polymers generate more active reaction sites and results in smaller alignment thresholds [page 45]. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, Sakai et al. and Jackson et al. provide a liquid crystal layer comprising a polymer having a photoreactive side chain in order to align low molecular liquid crystals. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Sakai et al. to include the polymer liquid crystal of Jackson et al. in order to align low molecular liquid crystals and result in smaller alignment thresholds based upon routine experimentation in the liquid crystal art with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. 2004/0166250) as applied to claim 1 above, and further in view of Kawatsuki et al. (Photoinduced Orientation in Photo-cross-linkable Liquid Crystalline Polymer Film Containing Tolane Moiety).
With regard to claim 9, Sakai et al. teaches the above optical element having the aforementioned photosensitive polymer which is a polymer having a side chain containing a structure comprising a combination of a substituent such as biphenyl, terphenyl, phenyl benzoate or azobenzene which is frequently used as the mesogen[e] component of a liquid crystal polymer and a photosensitive group such as a cinnamic acid group (or its derivative group), and a main chain comprising a structure such as a hydrocarbon, acrylate, methacrylate, maleimide or N-phenylmaleimide and siloxane [0064] but does not teach a photoreactive polymer liquid crystal having a side chain represented by formula (20).
However, Kawatsuki et al. teaches the following photo-cross-linkable polymer liquid crystal PMCT6M:

    PNG
    media_image6.png
    87
    332
    media_image6.png
    Greyscale
 [p52] which is equivalent to a photoreactive polymer liquid crystal having a photoreactive side chain which reacts by photocrosslinking represented by formula (20) of instant claim 9 when l is 6, A is –O-, m is 0, and Y1 is a monovalent benzene ring bonded to a monovalent benzene ring substituted by an alkyloxy having 1 carbon atom through bonding group B which is –O-CO-CH=CH-. Kawatsuki et al. also teaches polymer PMCT6M achieves high molecular reorientation order with a birefringence value of 0.27 [p52]. It should be noted that the Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, Sakai et al. and Kawatsuki et al. provide a liquid crystal layer comprising a polymer having a photoreactive side chain in order to align low molecular liquid crystals. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Sakai et al. to include the polymer liquid crystal of Kawatsuki et al. in order to align low molecular liquid crystals having high molecular reorientation based upon routine experimentation in the liquid crystal art with a reasonable expectation of success.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. 2004/0166250) as applied to claim 15 above, and further in view of Kimura et al. (U.S. 2005/0018272).
With regard to claim 17, Sakai et al. teaches the above composition and optical elements thereof but do not teach the irradiating comprises interference exposure of the polarized ultraviolet ray.
However, Kimura et al. teaches an optical element such as a holographic polymer-dispersed liquid crystal is subjected to multiple-beam interference exposure [0319]. It is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the liquid crystal composition of Sakai et al. with the . 
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a photoreactive polymer liquid crystal having a photoreactive side chain represented by formulas (11) to (13). The closest prior art Sakai teaches photoreactive side chain groups having benzene rings and not the claimed naphthalene ring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (U.S. 2005/0083463) and Ito (U.S. 2003/0137633) anticipate at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722